In an action in which the plaintiff husband was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Queens County, dated January 14, 1975, which denied her motion to open her default and set aside the judgment. Order affirmed, with $20 costs and disbursements. *768Several factors, including defendant’s deliberate failure to contest the divorce, her delay in moving to vacate the judgment, her use of the amount of the child support provision in the judgment as a predicate for the application she made for an increase in such support, and plaintiffs remarriage, indicate that the trial court properly exercised its discretion in refusing to grant the motion. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.